Citation Nr: 0002544	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-14 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1966 to 
December 1972.  This appeal arises from an April 1998 rating 
decision of the Pittsburgh, Pennsylvania, regional office 
(RO) which denied service connection for PTSD.  


FINDING OF FACT

The veteran has been diagnosed as having PTSD that has been 
attributed to his alleged "combat experiences."


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.304 (f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA
 cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded (that is, that the claim is 
plausible).

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Brock v. Brown, 10 Vet. App. 155 
(1997) (noting that a well-grounded claim for service 
connection requires medical evidence of a nexus between an 
in-service injury or disease (or the aggravation thereof) and 
a current disability).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(1999).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991).  Further, service connection for PTSD requires (1) 
medical evidence establishing a current, clear diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific in-service stressor.  38 C.F.R. § 3.304(f) 
(1999); See also Cohen v. Brown, 10 Vet. App. 128 (1997).

In the instant case, there is evidence that the veteran has 
been diagnosed as having PTSD.  The claims folder contains 
outpatient treatment records from the Pittsburgh VA Medical 
Center (VAMC) indicating that the veteran suffers from 
chronic PTSD and depression.  An October 1998 treatment note 
suggested that the veteran's PTSD was secondary to "combat 
experiences."  Thus, two (2) of the elements under Cohen 
have been satisfied.  

Finally, with regard to evidence of inservice stressors, the 
veteran reports that he served in the Republic of Vietnam 
from January 1970 to October 1970.  He claims that his unit 
came under frequent mortar attacks while was stationed in 
Dong Tam.  He asserts that a close friend was killed during 
one of these attacks, and that he was sleeping in a nearby 
"hootch" when the incident occurred.  He also describes 
seeing the dead bodies of six (6) Vietnamese sailors sometime 
between June and July 1970.  The veteran further recalls 
being stationed in Cambodia under extremely stressful 
conditions.  On one such occasion, he states he killed 
Vietcong "sapper" while posting guard duty.  He says he 
observed the "sapper" swimming towards his boat and threw a 
grenade at him that resulted in a loud explosion.  He 
maintains that he saw the man "distruct" before his eyes.  
He states his captain subsequently credited him with saving 
the ship.  However, the veteran claims that he does not 
remember the exact days, dates, or times of any of the 
aforementioned situations.  The veteran's statements 
regarding these inservice stressors must nevertheless be 
accepted as true for purposes of determining whether a well-
grounded claim has been submitted.  See King.

Thus, as the veteran has alleged stressors which occurred in 
service, there is a diagnosis of PTSD, and a medical nexus 
between service and the current PTSD has been demonstrated, 
the Board finds that the veteran has presented a claim for 
service connection for PTSD which is well grounded.


ORDER

To the limited extent that the veteran's claim of entitlement 
to service connection for PTSD is well grounded, the appeal 
is granted.




REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Specifically, the Court 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has made reference.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  The development of facts includes a "thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

As referenced above, a claim for service connection for PTSD 
requires (1) a current, clear medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  If the 
claimed stressor is not combat related, a veteran's lay 
testimony is insufficient to establish the occurrence of the 
stressor and must be corroborated by "credible supporting 
evidence".  On the other hand, if the veteran did engage in 
combat with the enemy and the claimed stressor is related 
thereto, he is entitled to have his lay statements accepted, 
without the need for further corroboration, as satisfactory 
evidence that the claimed events occurred, unless his 
descriptions are not consistent with the circumstances, 
conditions, or hardships of service or unless the VA finds by 
clear and convincing evidence that a particular asserted 
stressful event did not occur.  

Thus, the determination of whether a veteran was engaged in 
combat with the enemy is particularly significant in PTSD 
cases.  In making this determination, consideration must be 
given to the provisions of 38 U.S.C.A. § 1154(b) that 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service incurrence of a 
disease or injury by relaxing the evidentiary requirements 
for adjudication of certain combat-related VA-disability-
compensation claims-both as to the evidence that a claimant 
must submit in order to make such a claim well grounded and 
as to the evidence necessary in order to establish service 
connection of a disease or injury.  

In determining whether the advantages of section 1154(b) 
should be afforded a veteran, the Court has noted that the 
Board "must make specific findings of fact as to whether or 
not the veteran was engaged in combat ... [and] must provide 
adequate reasons or bases for its finding, including a clear 
analysis of the evidence which it finds persuasive or 
unpersuasive with respect to that issue."  The Court has 
also held that a determination of combat status is to be made 
"on the basis of the evidence of record", and that section 
1154(b) itself "does not require the acceptance of a 
veteran's assertion that he was engaged in combat".  
Furthermore, the Court has held that combat status may be 
determined "through the receipt of certain recognized 
military citations or other supportive evidence".  In this 
regard, the Court has observed that the phrase "other 
supportive evidence" serves to provide an almost unlimited 
field of potential evidence to be used to "support" a 
determination of combat status.  In summary, in determining 
whether this particular veteran engaged in combat, 
consideration must be given to his assertions that he had 
exposure/participation in combat; the fact that it was 
reported that he was involved in a battle or campaign (the 
Court has held that this may be a relevant consideration); 
and the application of the benefit-of-the-doubt rule.  
Thereafter, a direct finding must be made as to combat 
status.  See Gaines v. West, 
11 Vet. App. 353 (1998).

If it is determined that the veteran was not involved in 
combat, the Board nevertheless has a duty to assist the 
veteran under 38 U.S.C.A. § 5107(a) with respect to 
verification of his claimed stressors.  The question of 
whether the veteran was exposed to a stressor in service is a 
factual determination and VA adjudicators are not bound to 
accept such statements simply because treating medical 
providers have done so.  Wood v. Derwinski, 1 Vet. App. 190 
(1991) (affirmed on reconsideration, 1 Vet. App. 406 (1991)); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In Zarycki v. 
Brown, 6 Vet. App. 91 (1993), the Court set forth the 
framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court's analysis divides into two 
major components:  The first component involves the evidence 
required to demonstrate the actual occurrence of an alleged 
stressor event; the second involves a determination as to 
whether the stressor event is of the quality required to 
support the diagnosis of PTSD.  See Cohen v. Brown.

The veteran contends that he has PTSD as a result of his 
experiences in Vietnam.  He reports that he killed an enemy 
soldier with a hand grenade while performing guard duty 
aboard a ship stationed in Cambodia.  He also recalls that he 
viewed the bodies of six (6) Vietnamese sailors that were 
killed in Dong Tam sometime between June and July 1970.  
Further, as discussed above, he states his unit frequently 
came under mortar attacks while he was stationed in Dong Tam.  
He says a friend of his was killed in one of these attacks.

The veteran's service personnel records show that he was 
attached to Naval Support Activity (NAVSUPPACT) Saigon from 
January 1970 to October 1970.  There are also findings 
showing that he was stationed in Dong Tam during this period.  
The RO requested the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to assist in the verification of 
the veteran's alleged inservice stressors.  In this regard, 
the USASCRUR reported in May 1999 that the command history of 
the NAVSUPPACT Saigon revealed that Dong Tam received 13 
mortar rounds on April 1, 1970 and 21 mortar rounds on April 
16, 1970.  While the attacks were noted to have caused damage 
to buildings and equipment and injuries to two (2) sailors, 
the USASCRUR stated the death of a Navy cook could not be 
identified due to the limited information provided by the 
veteran.  The report from USASCRUR did not contain any 
findings as to whether or not the veteran killed an enemy 
soldier while posting guard duty.  There is also no 
indication that the RO attempted to obtain copies of the 
morning reports from the veteran's unit.

The Board is satisfied with that evidence showing that the 
veteran served in an area (Dong Tam) that came under mortar 
attacks.  However, to properly evaluate his claim, the Board 
finds that an attempt to verify the veteran's other claimed 
stressors is warranted.  The RO should again contact the 
USASCRUR and the National Personnel Records Center (NPRC) to 
assist in verifying the veteran's alleged stressors.  The 
Board acknowledges that some of the ambiguities in the record 
may make any request for USASCRUR confirmation difficult.  
Nevertheless, although he has the burden of submitting 
evidence in support of his claim, the critical evidence may 
be in the control of the Federal Government.  In such 
situations, the VA should be responsible for attempting to 
provide or obtain the material.  Murphy v. Derwinski, 1 Vet. 
App. 78, 82 (1990).

The RO denied service connection for PTSD partly on the basis 
that there was no clear diagnosis of the condition.  38 
C.F.R. § 3.304(f).  A clear diagnosis of PTSD means one which 
is unequivocal.  See Cohen.  As noted above, some of the 
medical records include a diagnosis of PTSD (e.g., treatment 
records from the Pittsburgh VAMC), while other medical 
records do not (e.g., VA examination of November 1997, 
finding that the veteran did not meet the complete diagnosis 
for PTSD and diagnosing dysthymia).  Pursuant to 38 C.F.R. § 
4.125, as revised effective November 7, 1996, a diagnosis of 
PTSD must conform to the criteria of DSM-IV.  In the judgment 
of the Board, the veteran should undergo another VA 
examination to ascertain if there is a clear diagnosis of 
PTSD under DSM-IV.  
See Cohen.  

Thus, in light of the need to verify whether the veteran had 
combat service, whether his stressors can be verified (that 
is, if combat status is not established), and whether any 
verified or combat stressors are the cause of any PTSD, it is 
the decision of the Board that the case be REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he furnish a complete detailed 
description of the specific traumatic 
incidents which produced the stress that 
resulted in his claimed PTSD, including 
the dates, exact location, and 
circumstances of the incidents, and the 
names of any individuals involved.  
Particular emphasis should be placed on 
those incidents that the veteran now re-
experiences as alleged stressors.  With 
regard to the death of his friend during 
a mortar attack, the following 
information should be supplied: What was 
the approximate date of the attack?  What 
was his friend's name and unit of 
assignment?  Where did the mortar shell 
land and where was he positioned at that 
time?  Concerning the incident where he 
killed an enemy soldier during guard 
duty, the veteran should be asked the 
date and location of the incident.  What 
unit was he assigned to when the incident 
occurred?  Was the incident reported to 
any official?  If so, what was the name 
and/or unit of the individual that took 
the report?  The veteran should also be 
asked to state the approximate date when 
he viewed the dead bodies of six (6) 
Vietnamese sailors and the circumstances 
surrounding that event.

The veteran should be advised that this 
information is vital to obtaining 
supportive evidence of the stressful 
events, and that he must be as specific 
as possible to facilitate a search for 
verifying information.

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers who have treated 
him for his psychiatric problems since 
service.  Based on his response, the RO 
should attempt to obtain copies of all 
such records not already contained in the 
claims folder from the identified private 
treatment sources and associate them with 
the claims folder.  

3.  The RO should obtain copies of the 
veteran's complete outpatient and/or 
inpatient treatment records from the 
Pittsburgh VAMC and any other identified 
VA facility since October 1998.  Once 
obtained, all records must be associated 
with the claims folder.


4.  The RO should contact the National 
Personnel Records Center (NPRC) and 
attempt to obtain copies of unit morning 
reports for the periods in question.  An 
attempt should also be made to obtain any 
additional personnel records not already 
contained in the claims folder.

5.  The RO should then make a 
determination on whether the veteran 
engaged in combat during his military 
service.  If the answer is in the 
affirmative and his alleged stressors are 
related to such combat, the veteran's lay 
testimony regarding such claimed 
stressors must be accepted as conclusive 
as to their occurrence and the further 
development for corroborative evidence, 
requested below, need not be undertaken.  
Adjudication of the claim should then be 
undertaken in accordance with the 
provisions of 38 U.S.C.A. § 1154(b).

6.  In the event it is determined that 
the veteran did not participate in combat 
with the enemy, or that the alleged 
stressors were not related thereto, the 
RO should then review the file and 
prepare a summary of the veteran's 
claimed stressors to include a copy of 
his December 1997, September 1998, and 
November 1998 stressor statements (and 
any additional information received from 
the veteran concerning his claimed 
stressors) and make copies of all service 
personnel records.  This information 
should be sent to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197 for 
verification of the veteran's putative 
stressors.  

7.  The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the presence 
of other sources of relevant evidence, 
such leads should be followed to their 
logical conclusion.

8.  Next, if any stressor(s) is found by 
the RO to have been corroborated or is 
otherwise accepted by the RO, the veteran 
should be afforded a VA psychiatric 
examination.  The claims folder and a 
copy of this Remand must be made 
available to the examiner prior to the 
examination in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history.  The RO 
should identify any stressor that has 
been corroborated.  All tests deemed 
necessary by the examiner must be 
conducted and the clinical findings and 
reasoning which form the basis of the 
opinions requested should be clearly set 
forth.  

The psychiatrist should then render an 
opinion as to the medical probability 
that the veteran currently suffers from 
PTSD resulting from his military 
experiences in Vietnam.  It should be 
stated whether a current diagnosis of 
PTSD is linked to a specific corroborated 
stressor event(s) experienced in Vietnam 
pursuant to the diagnostic criteria set 
forth in Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  If 
a diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.

9.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all requested 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested 
development is complete, the RO should 
review this claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded a reasonable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional medical 
information and to ensure due process of law.  No inference 
should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



